Citation Nr: 1129187	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-12 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This case was most recently before the Board in August 2010, when it was remanded to the VA's Appeals Management Center (AMC) in Washington, DC, to obtain any outstanding private and VA treatment records, to conduct an additional VA medical examination with solicitation of medical opinions, and to readjudicate the appeal.  Following the AMC's attempts to complete all of the requested actions, the case was returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses a need for further development prior to appellate review of the Veteran's claims.  Specifically, having reviewed the record of evidence, the Board finds that the Veteran should be afforded an additional VA audiological examination to determine the nature and etiology of his hearing 
loss and tinnitus.  

The Veteran was afforded VA examination in December 2006.  The Veteran reported experiencing hearing difficulties in both ears that had developed gradually over the years.  He denied having experienced ear infections, ear surgery, or a severe head injury.  He stated that he was exposed to heavy machinery noise during service and to truck noise during his post-service employment.  He indicated that he had experienced tinnitus for over thirty years.  Currently, the tinnitus was bilateral, constant, and severe, interfering with sleep, communication, and hearing.  An audiological evaluation reported that pure tone thresholds, in decibels, were as follows:
HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
30
50
60
LEFT
20
25
35
65
75

Average pure tone thresholds, in decibels (dB), were 41 dB, right and 50 dB, left.  
The examiner found that speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  The diagnosis was mild to moderately severe sensorineural hearing loss in the right ear, mild to severe sensorineural hearing loss in the left ear, and tinnitus. 

After a review of the claims file, the examiner stated that it was his opinion that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by or due to exposure to noise while in service.  In explaining this conclusion, the examiner noted that the Veteran's May 1968 discharge physical examination 
report indicated normal pure-tone thresholds from 500 through 6000 hertz in both ears at the time.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The Board in August 2010 remanded the claims noting that the December 2006 VA examiner did not consider all the evidence in the claims file prior to reaching his conclusion.  Specifically, in explaining why the Veteran's hearing loss and tinnitus disorders were not related to service, the examiner merely stated that the Veteran's May 1968 service discharge physical examination report indicated normal pure-tone thresholds from 500 through 6000 hertz in both ears at the time.  However, in doing so, the examiner did not note the subsequent July 1968 service treatment records indicating in-service complaints of right ear hearing loss nor the contemporaneous hearing tests.  As the examiner apparently did not consider the Veteran's in-service complaints of hearing loss and all the tests performed during service in reaching his conclusion, the Board found his opinion to lack probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Therefore, the Board remanded the appeal to allow the Veteran to be provided with an additional VA audiological examination.  

The RO was instructed that as the Veteran worked as a construction equipment specialist during service, the examiner was to presume that the Veteran was exposed to noise during service.  Following an interview with the Veteran, all appropriate tests, and a thorough review of the claims file, the examiner was to 
opine whether it is at least as likely as not that the Veteran's respective bilateral hearing loss and tinnitus disorders are related to service.  In his report, the examiner was to note reviewing all of the Veteran's service treatment records, to 
include the July 1968 hearing tests and the service examiner's notations related to that test.

The Veteran was afforded a VA examination in September 2010.  The claims file was reviewed by the examiner.  However, the examiner noted that no audiometric data was reported because the Veteran could not or would not provide reliable and valid hearing test results.  There was a 20 dB difference between puretone averages and spondee thresholds, a sign of non-organic components to the hearing status.  The Veteran was counseled regarding the inconsistencies in his examination results but the examiner noted that they were not able to resolve the inconsistencies.  In reviewing the service treatment records the examiner noted that the September 1964 enlistment examination and the May 1968 separation examinations revealed normal audiometric findings and no evidence of tinnitus.  A series of three audiometric examinations in July 1968 were reviewed revealing successive better hearing results.  The examiner noted no significant threshold shift in the July 1968 tests when compared to the enlistment examination.  Based on the available medical evidence the examiner opined that the Veteran's current hearing loss was not related to his period of active service.

Regarding tinnitus, the examiner noted no complaints or reports of tinnitus in service.  Because of the lack of reliability and validity of the Veteran's audiometric finding, the examiner opined that no opinion regarding tinnitus could be offered without resort to mere speculation.

The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one- way street"). VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Thus, while additional efforts should be made on the part of the RO, the Veteran is reminded that it is ultimately his responsibility to demonstrate service connection.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for his bilateral hearing loss and tinnitus since September 2010, the date of the last hearing examination on file.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the appellant.  

2.  After completion of the foregoing, the AMC/RO should schedule the Veteran for a VA audiological examination. If possible, this examination should be conducted by an examiner other than the examiners who conducted the Veteran's December 2006 and September 2010 VA audiology examinations.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All audiological findings, including speech recognition scores using the Maryland CNC Test, should be reported.  If current hearing loss is shown, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such hearing loss disability is causally related to the Veteran's active duty service, including presumed noise exposure during service.  The examiner should note that noise exposure during service is to be presumed.  The examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any tinnitus is causally related to the Veteran's active duty service.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  In writing his or her report, the examiner should note having reviewed the claims file, to include all related service treatment records, including the July 1968 hearing tests and the service examiner's comments related to that hearing test. 

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination or to cooperate with the examiner without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  

4.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

